Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species III (article of footwear as shown in figures 53-55) in the reply filed on 1/11/2022 is acknowledged. 
Claims 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.  As indicated in paragraph 00217 and shown in figures 53-55 (i.e. the elected species), the addition footwear component is the “midsole” but claim 18 is directed to the “upper”.  The “upper” supported on the top wall of the cushioning component, is described in non-elected species I, see paragraph 00145.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 20, support for the terminology (i.e. “medial side portion is bonded only to the medial side wall of the cushioning component, the lateral side portion is bonded only to the lateral side wall of the cushioning component, and the rear portion is bonded only to the rear wall of the cushioning component”) is lacking . 

Claim Rejections - 35 USC § 112
Claims 7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 20, the “medial side portion is bonded only to the medial side wall of the cushioning component, the lateral side portion is bonded only to the lateral side wall of the cushioning component, and the rear portion is bonded only to the rear wall of the 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, the phrase “the medial side portion is bonded only to the medial side wall of the cushioning component, the lateral side portion is bonded only to the lateral side wall of the cushioning component, and the rear portion is bonded only to the rear wall of the cushioning component” is unclear.  The disclosure fails to teach the bonding only of the medial, lateral and rear side portion to the cushioning component as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6665958 (Goodwin).
Goodwin teaches an article of footwear comprising: 
a sole structure (12) having: 
a cushioning component defining an enclosed, fluid-filled chamber (20/22) and having a top wall, a bottom wall, a medial side wall at a medial side of the article of footwear, a lateral side wall at a lateral side of the article of footwear, and a rear wall at a rear of the article of footwear; wherein the cushioning component has a midfoot portion and a heel portion rearward of the midfoot portion (the bladder 20/22 as shown can be divided into a midfoot portion and a heel portion; moreover see col. 3, lines 54-60 wherein it teaches it may extend into other locations in the sole); 
a tether element (plurality of tethers 98, see figure 9) within the fluid filled chamber (see figure 9) and joined to the inner surface of the top wall and to an inner surface of the bottom wall (see figure 6); and 
a unitary outsole (cage 26 and/or 102) having a bottom portion, a medial side portion, a lateral side portion, and a rear portion; wherein the bottom portion is bonded to the bottom wall, the medial side portion is bonded only to the medial side wall of the cushioning component, the lateral side portion is bonded only to the lateral side wall of bonded only to the rear wall of the cushioning component (see figures 1 and 3-6; figure 5 is marked up below, everything to the right of the line represents the medial, lateral and rear portion of the outsole and these portions are bonded only to the medial, lateral and rear portions of the sidewall, respectively); and 

    PNG
    media_image1.png
    272
    619
    media_image1.png
    Greyscale

wherein the medial side portion forms a single peak disposed at or rearward of the midfoot portion and a single valley disposed rearward of the single peak (one of the fin 30 on the medial side represents the peak with a single valley disposed rearward), the lateral side portion forms a single peak disposed at or rearward of the midfoot portion and a single valley disposed rearward of the single peak of the lateral side portion (one of the fin 30 on the lateral side represents the peak with a single valley disposed rearward), and the rear portion forms a single peak (rear fin 30 disposed between the two valleys) disposed between the single valley of the medial side portion and the single valley of the lateral side portion.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1,7,11,14,15,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin ‘958 in view of US 7070845 (Thomas).
Goodwin teaches an article of footwear comprising: 
a sole structure (12) having: 
a cushioning component defining an enclosed, fluid-filled chamber (20/22) and having a top wall, a bottom wall, a medial side wall at a medial side of the article of footwear, a lateral side wall at a lateral side of the article of footwear, and a rear wall at a rear of the article of footwear; wherein the cushioning component has a midfoot portion and a heel portion rearward of the midfoot portion (the bladder 20/22 as shown can be divided into a midfoot portion and a heel portion; moreover see col. 3, lines 54-60 wherein it teaches it may extend into other locations in the sole); 
a tether element (plurality of tethers 98, see figure 9) within the fluid filled, the tether element including a first plate (94) and a second plate (96) and a plurality of tethers (98), the first plate bonded to an inner surface of the top wall, the second plate bonded to an inner surface of the bottom wall (see figure 9) and the plurality of tethers secured to the first plate and to the second plate and extending in the fluid- filled chamber between the first plate and the second plate (figure 9); and
a unitary outsole (cage 26 and/or 102) having a bottom portion, a medial side portion, a lateral side portion, and a rear portion; wherein the bottom portion is bonded to the bottom wall, the medial side portion is bonded to the medial side wall of the cushioning component, the lateral side portion is bonded to the lateral side wall of the 
	wherein at least one of the lateral side portion and the medial side portion of the unitary outsole forms at least one peak disposed at or rearward of a midfoot portion of the cushioning component and at least one valley disposed rearward of the at least one peak (one of the fin 30 taught by Goodwin on the medial side represents the peak with a single valley disposed rearward).
	Regarding claim 1, Goodwin fails to clearly show the at least one peak is at least partially aligned with multiple rows of the tethers, and the at least one valley is aligned with a space between adjacent rows of the tether elements.
Thomas teaches the fluid filled chamber (bladder) having a plurality of tethers throughout (see cross-sections in figure 2 and 3).  It would have been obvious to one of ordinary skill in the art to provide the chamber as taught above with the tethers throughout, as taught by Thomas, to facilitate cushioning characteristics.  Since the peaks (fins 30) and valleys are substantially wider than the tethers the peak(s) would naturally be aligned and/or at least partially aligned with the multiple rows of tethers and the space between the tethers would be aligned with the valley(s) as claimed.
Regarding claim 7, see figures 1-3 and 5-6 which show multiple peaks which alternate with multiple valleys as claimed.
Regarding 11, see col. 4, lines 17-21.
Regarding claim 14, see col. 3, lines 45-47 wherein it teaches the sole components can be formed as single integral unit.  Moreover, see the figures which show the components as being integral.

Regarding claim 17, see midsole 16 taught by Goodwin which has a bottom surface supported on the top wall of the cushioning component.
With regard to claim 16, Thomas teaches the first and second polymer sheet are multi-layer polymer sheets including thermoplastic polyurethane layers alternating with barrier layers; and wherein the barrier layers comprise a copolymer of ethylene and vinyl alcohol (EVOH) impermeable to fluid contained in the fluid-filled chamber (see col. 4, line 33 to col. 5, line 6).  It would have been obvious to one of ordinary skill in the art to provide the footwear as taught above with the cushioning component having multi-layer polymer sheets including thermoplastic polyurethane layers alternating with barrier layers; and wherein the barrier layers comprise a copolymer of ethylene and vinyl alcohol (EVOH) impermeable to fluid contained in the fluid-filled chamber, as taught by Thomas, to provide improved cushioning characteristics.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above and further in view of US 6837951 (Rapaport).
The prior art taught by the combination above fail to teach the cushioning component being transparent.  Rapaport teaches a cushioning shoe component wherein the first sheet of the bladder is transparent (see col. 5, lines 34-38).  It would have been obvious to one of ordinary skill in the art to construct the footwear as taught above with the sheet of the bladder (fluid filled chamber) being transparent, as taught by Rapaport, to facilitate making the core of the structure visible.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin ‘958 in view of US 5220737 (Edington).
The prior art as taught by the combination above fails to teach the outsole being substantially transparent thermoplastic polyurethane.
Edington teaches an article of footwear wherein the apparatus (50) surrounding the cushioning pad (44) is made transparent to enable viewing (see abstract and col. 5, lines 52-58).  It would have been obvious to provide the outsole as taught by above to be transparent, as taught by Edington, to permit viewing of the chamber.  With regard to the transparent outsole constructed out of thermoplastic polyurethane, Goodwin teaches the cage being constructed out of thermoplastic material (see col. 5, lines 11-34) and the outsole being made out of a durable material.  The examiner takes official notice that it is old and conventional in the art to construct footwear sole structures out of thermoplastic polyurethane including transparent thermoplastic polyurethane.  Therefore, it would have been obvious to construct the outsole as taught above out of transparent thermoplastic polyurethane inasmuch as it’s a resilient and durable material used in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,624,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Allowable Subject Matter
Upon filing a proper terminal disclaimer, claims 2-6 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571)272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ted Kavanaugh/Primary Examiner, Art Unit 3732